Citation Nr: 1231987	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a scar of the left buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a scar on the left buttock and assigned a noncompensable disability rating, effective July 13, 2005.  The Veteran appealed the propriety of this initial rating.   

The Veteran testified before an Acting Veterans Law Judge sitting at the RO in October 2008.  A transcript of that hearing is of record.  In August 2011, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the October 2008 hearing was no longer employed by VA and inquired if he wished to testify at another hearing.  The Veteran responded that he did not want another hearing and asked that his claim be adjudicated based on the evidence of record.  

In an August 2010 decision, the Board denied an initial compensable disability rating for a scar on the left buttocks.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a Memorandum Decision and vacated the Board's denial of an initial compensable rating for a scar on the left buttock and remanded that issue to the Board for readjudication consistent with the Memorandum Decision.  

The Board remanded the claim for further development in November 2011.  The case has now been returned for appellate consideration.  Additional evidence submitted in July 2012 following the last Supplemental Statement of the Case (SSOC) was accompanied by a waiver of RO consideration.  Thus, the Board may consider it in the first instance.  See 38 C.F.R. § 20.1304 (2011). 



FINDING OF FACT

Since the grant of service connection, the three scars located on the Veteran's left buttock have been tender, stable, superficial, have measured less than 12 square inches in size, and productive of limited function that is analogous to no more than slight impairment of muscle group XVII.


CONCLUSIONS OF LAW

1.  Since the grant of service connection, the criteria for an initial rating of 10 percent, but no higher, for left buttock scars have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code (DC) 7804 (2002).

2.  From October 23, 2008, the criteria for a 20 percent rating, but no higher, for left buttock scars have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.118, DC 7804 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, the Veteran's claim for service connection for his left buttock scar was granted and an initial rating assigned in the March 2006 rating decision on appeal.  The Veteran has appealed the propriety of the initial rating assigned with the grant of service connection for his scar disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained.  He has not indicated there are any outstanding and available records that VA should seek to obtain on his behalf.  In this regard, the Veteran reported in a July 2012 statement that he had been treated for his buttock scars by private physicians many years previously; however, no records could be obtained.  As such, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided with VA examinations in connection with his claim.  The Board finds that the examination reports are adequate for the purposes of deciding the claim on appeal because the examiners conducted physical examinations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

The Veteran was afforded a hearing before an Acting Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Decision Review Officer or VLJ who chairs a hearing has (1) a duty to fully explain the issues and (2) a duty to suggest the submission of evidence that may have been overlooked.  During the hearing in this case, the VLJ and the Veteran's representative asked questions to ascertain information to substantiate the Veteran's claim for a higher rating for his scars.  In addition, the Veteran volunteered an account of his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the claim was remanded in November 2011 for additional development, to include providing the Veteran with a new VA examination and obtaining additional medical records.  There has been substantial, if not full, compliance with the remand directives as treatment records dated through June 2012 were obtained and the Veteran was afforded a VA examination in November 2011.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
  
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Factual Background

The Veteran's service treatment records reflect that he was treated in January 1968 for a draining cyst on the left buttock.  The records show that he was sent for a surgical consultation; however, records from the reported surgical incision and drainage are not available.  A Report of Medical History, completed in September 1969 prior to separation from service, shows the Veteran reported prior treatment for an "infection of the buttocks."  

At a VA examination for his scars in March 2006, the Veteran reported a history of incision, drainage, and packing of a left buttock abscess in service.  He stated that he experienced tenderness in the scar area and a recurrence of the abscess that was treated with antibiotics.  On inspection, the examiner found three scars on the left buttocks area near the fold of the cheek.  The largest measured 15 x 20 millimeters (mm) and was gray in color.  Two other scars, silver in color, measured 10 x 15 mm and 10 x 10 mm, respectively.  The examiner indicated that all of the scars were slightly tender, but did not adhere to the underlying tissue, nor did they appear to be unstable.  The scars did not involve exposed surface areas and there was no limited function caused by the scars.  The examiner stated that he was unsure which of the three scars on the left buttocks was due to the initial in-service abscess drainage, but found that one of the three was more likely than not due to service.  

VA medical records dated from 2005 to 2012 show no complaints related to scars on the left buttocks.  A January 2006 record shows the Veteran was treated with incision and drainage and antibiotics for a new painful boil on his left buttock that was reportedly causing him great discomfort and draining reddish-yellow fluid.  The boil had been present for one week.  There are no clinical records that specifically reference the Veteran's left buttocks scars.  

In the Veteran's April 2006 Notice of Disagreement, he reported that his scars hurt and that he is unable to sit properly or for any prolonged period of time.  In his June 2006 Substantive Appeal (VA Form 9), he again noted that his buttocks were tender and he had difficulty sitting.  

At a hearing held in October 2008, the Veteran testified that he had received three separate cuts and incisions on his left buttock in service for drainage of an abscess.  He further testified that the scars on his left buttock have always been tender and cause him a lot of discomfort.  He stated that he is unable to sit down for long periods of time and must use his arms to keep the pressure off his bottom side.  He also reported that the last time he required treatment for the scars, including receiving antibiotics for an abscess, was more than five years prior.  

The Veteran was afforded another VA examination in November 2011.  The examiner noted that he had reviewed the claims file.  Upon inspection, the Veteran was noted to have three scars on his posterior trunk.  They were superficial, non-linear, and measured 15 x 20 mm, 10 x15 mm, and 10 x10 mm.  The approximate total area was 20 square centimeters (cm2).  The examiner indicated that none of the scars were painful or unstable (i.e., with frequent loss of covering of skin over the scar).  None of the scars resulted in limitation of function, including an ability to sit, or impacted his ability to work or perform activities of daily living.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as underlying muscle or nerve damage) associated with any of the scars.

In a statement received from the Veteran in November 2011, he reported that he had not received any private treatment of his scars since July 2005.  In another statement received from the Veteran in July 2012, he reported that he has to change his underwear often.  He also stated that the scars are tender and hurt when he sits down.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for an increased rating was received in July 2005 and he has not requested such consideration.  However, the RO applied the revised criteria in a July 2012 Supplemental Statement of the Case (SSOC).  Accordingly, those criteria are applicable to the claim, but only for the period on or after the effective date of the new regulation.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

In this decision, the Board will first discuss the appropriate rating for the Veteran's scars under the criteria in effect at the time he filed his claim.  See 38 C.F.R. 
§ 4.118, DCs 7800-7805 (2002).  The appropriate rating for the Veteran's scars, under the revisions that became effective October 23, 2008, will be discussed separately.

The Board further notes that the March 2006 rating decision on appeal that granted service connection for a scar, left buttock reflects consideration of all three scars in the grant of service connection and in the initial evaluation assigned.  For this reason, the Veteran's service-connected left buttock scar disability is presumed to encompass a total of three scars and will be rated accordingly.

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002). 

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).

As noted, the Veteran's left buttock scar disability is currently rated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.118, DC 7802 (2002).  Given the evidence of record, the Board finds that the Veteran's left buttock scar disability is more appropriately rated under 38 C.F.R. § 4.118, DC 7804 rather than DC 7802.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board further finds that an initial rating of 10 percent, but no higher, is warranted under DC 7804, as the evidence demonstrates that the Veteran has superficial scars that are tender or painful on objective examination.  At the VA examination in March 2006, the Veteran reported that he experienced tenderness in the scar area.  On objective inspection, the examiner noted that the three scars on the left buttocks area were all slightly tender.  The Board further notes that in the Veteran's April 2006 Notice of Disagreement, he reported that his scars hurt and he is unable to sit properly or for any period of time due to the scars.  In his June 2006 Substantive Appeal (VA Form 9), he reported that his buttocks were tender and he had difficulty sitting due to the tenderness.  Resolving any doubt in the Veteran's favor, the Board finds that based on his lay testimony and the objective clinical findings of the March 2006 VA examiner, a 10 percent rating, but no higher, is warranted for the painful left buttock scars under DC 7804.

The Board has considered whether higher or separate disability ratings are possible under any alternate diagnostic code, but finds that they are not.  The only regulations pertaining to rating skin disabilities that could provide higher ratings in this instance are Diagnostic Codes 7800 and 7801; however, these diagnostic codes are inapplicable.  Diagnostic Code 7800 is not applicable as the scars are located on the Veteran's left buttock and thus, do not manifest as 'disfigurement of the head, face, or neck.'  38 C.F.R. § 4.118, DC 7800 (2002).  

Diagnostic Code 7801 (which is for deep scars or scars that cause limited motion) is also not applicable because according to the March 2006 VA examination findings, none of the left buttock scars involve adherence to the underlying tissue, and they are not deep.  The March 2006 examiner indicated that all of the scars were superficial and without adhesions.  Further, even if the Board was to find that the scars caused limited motion, a compensable rating requires that the scars also exceed an area of 6 sq. inches or 39 sq. cm.  The left buttock scars, individually and in the aggregate, do not measure 6 sq. inches or 39 sq. cm.  The March 2006 examiner noted that the scars measured 15 x 20 mm, 10 x 15 mm, and 10 x 10 mm.  The approximate area is 20 sq. cm.

Higher ratings are not possible under diagnostic codes 7802 and 7803, as these codes provide for a maximum rating of 10 percent.  38 C.F.R. § 4.118, DCs 7802, 7803 (2002).  Moreover, as the Veteran's scars do not result in 144 square inches or greater, or are unstable, separate ratings are not warranted under either DC, respectively. 

The Board has also considered whether it is appropriate to rate the service-connected left buttock scars under DC 7805, based on limitation of function of the affected part- and if so, whether a higher or separate rating is warranted.  Diagnostic Code 5317, which pertains to muscle group XVII, is deemed by the Board to be the most appropriate code for the 'affected part', inasmuch as it discusses impairment of the pelvic girdle group (which includes the gluteus maximus, gluteus medius, and the gluteus minimus).  

Under DC 5317, a 0 percent disability rating is assigned for slight impairment of muscle group XVII.  Additionally, this diagnostic code directs that a 20 percent rating is warranted if impairment of the muscle group is moderate; a 40 percent rating is warranted if impairment of the muscle group is moderately severe; and a 50 percent rating is warranted if impairment of the muscle group is severe.  38 C.F.R. § 4.73, DC 5317 (2011).  A slight muscle wound is a simple wound of muscle without debridement or infection.  A history consistent with a slight muscle disability would include healing with good functional results and no cardinal signs or symptoms.  Objective findings of a slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(2) (2011). 

The Board finds that the Veteran's left buttock scars would equate to no more than slight impairment of the pelvic girdle group, muscle group XVII.  According to the March 2006 VA examination findings, the Veteran's scars are minimal and superficial.  He has no underlying tissue or actual muscle impairment in his gluteus region as a result of his in-service draining and incision and resultant scarring.  These findings are indicative of no more than slight impairment of the muscle group XVII, which would warrant a 0 percent disability rating.  

Finally, consideration has also been given to whether a separate rating is warranted under 38 C.F.R. § 4.64 (loss of use of both buttocks), but finds that it is not.  38 CFR § 3.350(a)(3) and 38 CFR § 4.64 state that loss of use of both buttocks exists when there is severe damage by disease or injury to muscle group XVII, bilaterally, resulting in the inability to rise without assistance from a seated or stooped position and the inability to maintain postural stability.  This disability is described in DC 5317.  In this case, the evidence reflects no more than slight, unilateral impairment to muscle group XVI.  Further, the evidence does not reflect that the Veteran has an additional disability such that he is unable to rise from a seated or stooped position or maintain postural stability due to his left buttock scars.  Thus, an evaluation under these criteria is not proper. 

Accordingly, the Board finds that an initial 10 percent rating, but no higher, is warranted for the left buttock scars under DC 7804, from the effective date of service connection.  

As noted, the criteria used to evaluate disabilities involving the skin were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  The revisions are only applicable for the period on or after the effective date of the new regulation.  

Under the 2008 revisions, DCs 7800-7802 were not changed in a manner that is outcome determinative in this case.  Diagnostic Code 7803 was removed.  Diagnostic Code 7800 remains inapplicable because it pertains to rating scars that cause 'disfigurement of the head, face, or neck,' which does not describe the Veteran's left buttock scars.  Diagnostic Code 7801, which pertains to rating deep scars, does not describe the Veteran's left buttock scars.  The November 2011 VA examiner noted that all three scars are superficial and non-adherent to the underlying tissue.  In other words, they are not 'deep.'  Finally, DC 7802 remains inapplicable under the 2008 revisions, as the service-connected left buttock scars, individually and in the aggregate, do not measure at least 144 square inches (or 929 sq. cm), nor does this Code provide for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, DCs 7800-7802 (2008).  

Under the 2008 version of DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, DC 7804 (2011).  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804 (2011).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Given the evidence of record, the Board finds that an increased rating of 20 percent, but no higher, is warranted under the 2008 version DC 7804.  As discussed previously, none of the Veteran's scars are unstable.  However, the Veteran has three scars total and the evidence reflects that all of these scars are essentially painful.  At his October 2008 hearing he testified that the scars on his left buttock are tender, cause him a lot of discomfort, and hurt when he sits down.  The Board notes that the November 2011 VA examiner stated that the Veteran's scars are not painful; however, this finding conflicts with the Veteran's competent and credible report that his scars are indeed tender and cause him discomfort.  The Board further notes that under the 2008 revision, DC 7804 does not include a specific requirement of pain on objective examination.  Accordingly, resolving all doubt in the Veteran's favor, a 20 percent rating is warranted, but only from the effective date of the regulatory change, which is October 23, 2008.  A rating in excess of 20 percent is not appropriate because the Veteran does not have five or more painful or unstable scars as required for a 30 percent rating under DC 7804.  

Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7805 (2011).  A higher or separate rating is not warranted under DC 7805 for reasons previously discussed.  As noted, even if the Board were to rate the service-connected scar disability under DC 5317 for disabling affects (i.e., inability to sit for prolonged periods of time), no more than a 0 percent disability rating would be warranted.  The Board finds that the left buttock scars manifest with no more than slight impairment of the muscle group XVII, which would result in a 0 percent disability rating under the applicable rating criteria set forth at 38 C.F.R. § 4.73, DC 5317.  Finally, the Board finds that a separate disability rating is not warranted under 38 C.F.R. § 4.64 (loss of use of both buttocks), for the specific reasons previously discussed.  

In sum, the Board finds that no more than a 10 percent rating is warranted from the grant of service connection under the former diagnostic codes, and no more than a 20 percent rating is warranted from October 23, 2008, under the revised diagnostic codes, which became effective on that date.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, higher evaluations are not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria adequately contemplate the Veteran's scars on his left buttock.  These scars are superficial, tender, and cause no more than slight functional impairment.  These manifestations are all specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's scars residuals and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran is retired; however, there is no evidence of unemployability due to his service-connected left buttock scars.  Moreover, the November 2011 VA examiner found that the Veteran's scars do not impact his ability to work.  Therefore, the question of entitlement to a TDIU is not raised.



ORDER

An initial rating of 10 percent, but no higher, for left buttock scars is granted, subject to the statutes and regulations governing the payment of VA compensation.

From October 23, 2008, a 20 percent rating, but no higher, for left buttock scars is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


